Title: To Thomas Jefferson from James Callaway, 11 March 1781
From: Callaway, James
To: Jefferson, Thomas



Sir
Bedford March the 11th. 1781

In Consequence of your Excellencys Instructions of the second of January last, Near 400 of the Militia of this County Marched to Petersburgh (now near Portsmouth) who are Becomeing Very Uneasy for Relief, they Generally being Poor men, and many of them haveing large Familys, whose Subsistance Totally Depends on their Labour, and the Season of the year far Advanced. Your Excellency I hope, will Please to Consider them, and Order such Relief as you may think Proper. Near the same Number of men are now in Service with General Green, in Consequence of a Request upon this County by him, together with the Encouragement given Colo. Lynch.
These Calls upon Our Militia has Prevented any Considerable Progress in the Makeing this Countys Quota of Regular Troops agreable to the late act of Assembly. As Many of the Districts are now in Service no Draughts have been made. I shall take Particular Care to Return the Exact Strength of Our Militia, as Soon as the Draughts can be made and I Collect the Returns from the Captains.
I am Your Excellency’s Very Humble Servant,

James Callaway

